Citation Nr: 9921223	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-39 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased initial disability evaluation for 
service-connected ischemic right foot, status post femoral-
peroneal reverse saphenous vein bypass graft, currently rated as 
20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1990 to August 
1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a 
March 1996 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in No. Little Rock, Arkansas.  That 
rating decision granted service connection for ischemic right 
foot, status post femoral-peroneal reverse saphenous vein bypass 
graft, and assigned thereto a temporary total disability rating 
of 100 percent, pursuant to 38 C.F.R. § 4.30, effective October 
1995, followed by a 100 percent disability rating, pursuant to 
Diagnostic Code 7110, effective December 1995, followed by a 20 
percent disability rating, pursuant to Diagnostic Code 7110, 
effective December 1996.

The case was previously before the Board in February 1998, when 
it was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's service-connected ischemic right foot, status 
post femoral-peroneal reverse saphenous vein bypass graft, is 
currently manifested by: a normal range of motion, without 
crepitation or pain, of the right hip, right knee and right 
ankle; no significant weakness, fatigability or incoordination; 
normal ankle/brachial indices; a well-healed and nontender 
surgical scar; and complaints of claudication in the right calf 
with prolonged use.



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for the veteran's service-connected ischemic right foot, 
status post femoral-peroneal reverse saphenous vein bypass graft, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp 
1999); 38 C.F.R. Part 4, including §§ 4.7, 4.104, Diagnostic Code 
7110 (1997), amended by 38 C.F.R. § 4.104, Diagnostic Code 7110 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The initial assignment of a 
disability rating following the award of service connection is 
part of the original claim, and the United States Court of 
Appeals for Veterans Claims (Court) has held that when a claimant 
is awarded service connection for a disability and subsequently 
appeals the initial assignment of a rating for that disability, 
the claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted, 
in pertinent part, that there is a "distinction between an 
original rating and a claim for an increased rating" and that 
this distinction "may be important . . . in terms of determining 
the evidence that can be used to decide whether the original 
rating on appeal was erroneous . . .."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. Brown 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection for 
that disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In Francisco, the Court held 
that although VA regulations require review of the entire 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over current medical findings, and 
when an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern.  
In Fenderson, however, the Court held that when a veteran 
appealed the initial rating assigned for a disability, "staged" 
ratings could be assigned for separate periods of time based on 
the facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had never 
properly provided the appellant with a statement of the case 
(SOC) concerning an issue, as the document addressing that issue 
"mistakenly treated the right-testicle claim as one for an 
'[i]ncreased evaluation for service[-]connected ... residuals of 
surgery to right testicle' ... rather than as a disagreement with 
the original rating award, which is what it was."  Fenderson, at 
132, emphasis in the original.  The Court then indicated that 
"this distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the issuance 
of a SOC. Id.

Similar to Fenderson, the RO in this case identified the issue on 
appeal as evaluation of the veteran's service-connected ischemic 
right foot, status post femoral-peroneal reverse saphenous vein 
bypass graft, rather than a disagreement with the original rating 
award.  However, the RO's August 1996 SOC and January 1999 
supplemental SOC provided the appellant with the appropriate, 
applicable law and regulations and an adequate discussion of the 
basis for the RO's assignment of an initial disability evaluation 
in this matter.  Consequently, the Board sees no prejudice to the 
appellant in recharacterizing the issue on appeal to properly 
reflect the appellant's disagreement with the RO's assignment of 
an initial disability evaluation. See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

The veteran's complete service medical records are not available 
for review.  Consequently, in reaching this decision, the Board 
fully acknowledges and accepts its heightened obligation to 
provide an explanation of the reasons or bases for its findings 
and to consider the benefit of the doubt rule under 38 U.S.C.A. 
§ 5107(b).  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

II.  Factual Background

The veteran served on active duty in the United States Army from 
November 1990 through August 1994.  The report of a physical 
examination, performed in September 1993, noted that the 
veteran's lower extremities were normal.  X-ray examination of 
his right leg and ankle were reported to be normal.  A physical 
evaluation board report, dated June 1994, noted a diagnosis of 
bipolar disorder, manic, treated and in remission, complicated by 
cannabis and alcohol dependence, in remission.  The report also 
noted the veteran's complaints of knee, leg and ankle pain. 

In November 1994, a VA general physical examination was 
conducted.  The report of this examination noted the veteran's 
complaints of intermittent pain in the knees, shins, ankles and 
feet.  He indicated that this condition was relieved with a hot 
shower and Motrin.  Physical examination revealed that the 
veteran's ankles and feet were normal with a full range of 
motion.  X-ray examination of the ankles revealed normal bony and 
soft tissue structures, bilaterally.  

Medical treatment reports, dated October 1995 through December 
1997, were retrieved from the VA medical center in Little Rock, 
Arkansas.  An October 1995 treatment report noted the veteran's 
complaints of increased pain and numbness in the right foot, up 
to the calf level.  Physical examination of the right foot 
revealed paleness and numbness with diminished sensation below 
the ankle.  A diagnosis of right popliteal artery aneurysm was 
noted.  An operative report, dated October 1995, noted that the 
veteran underwent a femoral-peroneal reverse saphenous vein 
bypass graft with good resolution.  The report indicated that the 
veteran tolerated the procedure well without any complications.  
Following his surgery, the veteran reportedly did remarkably well 
in physical therapy.  A follow-up treatment report, dated 
November 1995, noted that the veteran had "no complaints," and 
was able to ambulate with a restriction on distance.  Physical 
examination revealed no palpable right foot pulses, no foot 
discoloration and good capillary refill.  The report concluded 
with an assessment that the veteran was progressing well.  A 
January 1996 treatment report noted that the veteran's 
ankle/brachial indices were normal.  

In February 1996, a VA general physical examination was 
conducted.  The report of this examination noted the veteran's 
history of a right leg disorder.  Physical examination revealed 
that he walked with "a little limp but not of real 
significance."  The report noted a long, non-tender scar from 
the veteran's right groin down to his right ankle.  The report 
also noted minimal swelling and no particular areas of tenderness 
of the right leg.  

In March 1996, the veteran filed his substantive appeal, VA Form 
9.  On his appeal form, the veteran indicated that his right leg 
disorder has resulted in a "slight limp" and an area of topical 
numbness.  He also indicated that his Coumadin therapy prevents 
him from doing many activities.

An April 1996 treatment report noted that the veteran's right 
foot was warm.  It also noted that a Doppler examination revealed 
the graft to be patent throughout.  Arterial examination reports, 
performed in July 1996, August 1997, and October 1997, noted that 
the veteran's ankle/brachial indices were within normal limits, 
bilaterally.

A letter, dated July 1996, was received from G. Lawson, Ph.D. and 
RNP.  She indicated that the veteran was currently on Coumadin 
therapy and that he will need to remain on this medication for 
the rest of his life.  She also indicated that one side effect of 
Coumadin is a bleeding tendency and that the veteran should not 
participate in any contact sport or other high risk activity 
where a head injury is possible.

In September 1998, a VA examination for arterial disorders was 
conducted.  The report of this examination noted the veteran's 
complaints of occasional discomfort and slight paresthesia in the 
lower leg on the right side.  He indicated that his right knee 
flexion is limited and that he has pain on use of the right lower 
extremity.  He also reported that he has no discoloration, skin 
problems, rest claudication, significant muscle spasms or locking 
of the joints associated with this condition.  Physical 
examination revealed a well-developed male, who "walks without 
difficulty with a steady gait."  Range of motion testing of the 
veteran's knees revealed normal extension and flexion, 
bilaterally.  No crepitance or instability of the knees was 
indicated.  The veteran's ankles exhibited a range of motion from 
10 degrees dorsiflexion to 45 degrees plantar flexion, 
bilaterally.  The report also indicated that his ankles had 
normal internal and external rotation and were stable.  The 
report further stated:

The Veteran has a healed scar that extends 
from near the femoral triangle of the right 
leg down the medial aspect of the leg and 
about the posterolateral aspect of the knee 
and down towards the medial malleolus.  The 
length of this excision is 72 centimeters.  
It is very well healed in its lower third, 
and it is also very well healed in the 
upper two-thirds, except the scar is narrow 
distally and measures approximately 2 
centimeters proximally.  It is nontender.  
There is loss of subcutaneous fat beneath 
the upper two-thirds of the scar.  There is 
no fixation of the scar.  The circumference 
of the right thigh is 43 centimeters, and 
at the same level the left thigh 46 
centimeters.  The calf circumferences are 
equal.  The dorsalis pedis pulse is not 
palpable on either foot, but he has an 
excellent posterior tibial pulse on the 
left side, on the right side he has a 
palpable posterior tibial pulse but it is 
somewhat diminished as compared to the 
left, however, Doppler easily detects these 
pulses.  There is no difference in the 
temperature of the two feet.  The soft 
tissues appear to be healthy.  The claim 
folder was reviewed at the time of this 
examination.


The report concluded with a diagnosis of post-operative status 
occlusion of the right popliteal artery with saphenous vein 
graft.  The examiner also noted:

He states that he works at the Maybelline 
Factory and is on his feet all the time, 
and actually feels better when he is up on 
his feet, than he does when he is sitting.  
He states that if he drives for long 
distances, he has to get out and exercise 
his leg about once an hour.  The Veteran 
has normal range of motion of his knee, 
ankle, and hip, bilaterally, but with some 
weakness to flexion past 90 degrees on the 
right side.  The evidence is that the 
arterial graft is patent.  The most recent 
ankle/brachial indices were 1.02 on the 
right, and 1.06 on the left.  These are 
within normal limits. 

In December 1998, a second VA examination for arterial disorders 
was conducted.  The report of this examination noted the 
veteran's complaints of claudication-like pain after walking or 
particularly running.  When questioned about fatigue, the veteran 
indicated that "the leg does not get tired particularly, as much 
as it is painful when he exercises."  The veteran also reported 
that his right leg feels loose when he first stands up and that 
he has occasional swelling.  He also stated that "[h]e is 
continuing to work and is on his feet at work, and he states that 
he actually feels better when he is up walking about rather than 
when he is sitting without any activity.  At the same time, he 
says fast walking or more vigorous exercises cause him the 
claudication pain in the right leg."  The veteran denied any 
skin problems,  muscle spasms, or locking joints.  The report 
further stated, in pertinent part:

The examination reveals an alert and 
cooperative pleasant white male, who walks 
with a normal and balanced gait.  He 
appears in no discomfort.  The length of 
his lower extremities is equal.  He has a 
good muscle strength about both of his 
knees.  The right thigh is 2 cm smaller in 
diameter than the left thigh.  The calves 
are equal.  There is no crepitus noted in 
any of the joints, no evidence of effusion 
noted in any of the joints, and by 
palpation, his femur pulses are palpable.  

. . .

The soft tissue of the feet look good.  
There are no unusual color changes.  They 
are not cold, and capillary refill is 
prompt.  Specifically, ranges of motion of 
the lower extremities are 10 degrees of 
dorsiflexion of the ankles and 45 degrees 
of plantar flexion bilaterally.  The knees 
go from 0 degrees extension to 140 degrees 
of flexion without difficulty.  He has 125 
degrees of hip flexion bilaterally.  Hip 
adduction is 45 degrees bilaterally.  Hip 
rotation seems normal.  In short, the range 
of motion of the joints is all within 
normal limits without any crepitation or 
obvious pain.  There is a well-healed, 73-
cm scar that is approximately 2 cm at its 
widest point, coursing down the medial 
aspect of the right leg from the lower 
femoral area to just above the medial 
malleolus.  The scar is well-healed and 
nontender.

The report concluded with an impression of post-operative status 
femoral-peroneal reverse saphenous vein bypass graft with 
reestablishment of arterial blood flow to the foot.  The VA 
examiner also noted:

The veteran does not have any significant 
loss of range of motion of any of the 
joints of the lower extremity, nor is he 
particularly troubled by any weakness, 
fatigability, or incoordination with the 
exception of exercise claudication in the 
right calf area, which he says occurs after 
approximately one block.

III.  Analysis

The appellant contends, in essence, that his service-connected 
ischemic right foot, status post femoral-peroneal reverse 
saphenous vein bypass graft, is more severely disabling than 
currently evaluated and, therefore, warrants the assignment of a 
higher rating.  In support of his claim, the veteran argues that 
this condition causes pain, numbness and a reduced range of 
motion in his right leg.  He also contends that this condition 
requires him to take Coumadin, which limits his employment 
possibilities.

Review of the appellant's claim requires the Board to provide a 
written statement of the reasons or bases for its findings and 
conclusions on material issues of fact and law.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  The statement must be adequate to 
enable a claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review by the Court.  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and probative 
value of the evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting any 
evidence favorable to the appellant.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 
1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not base 
a decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate quotation 
from recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is against 
the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1998).  The disability ratings evaluate the ability of the body 
to function as a whole under the ordinary conditions of daily 
life, including employment.  Evaluations are based on the amount 
of functional impairment; that is, the lack of usefulness of the 
rated part or system in self-support of the individual.  
38 C.F.R. § 4.10 (1998).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).  

The schedule of ratings with respect to the cardiovascular system 
was recently revised, effective January 12, 1998.  See 62 Fed. 
Reg. 6555207-65224 (December 11, 1997).  Because the veteran's 
claim was pending at the time these regulations became effective, 
his claim should be considered under both the old rating 
regulations and the current regulations. Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Pursuant to the Board's remand in February 1998, the RO reviewed 
the veteran's claim under the new criteria and it provided the 
veteran with the new criteria in a January 1999 Supplemental 
Statement of the Case. Compare 38 C.F.R. § 4.104, Diagnostic Code 
7110 (1997), with 38 C.F.R. § 4.104, Diagnostic Code 7110 (1998).  
Moreover, the veteran and his representative were given an 
opportunity to respond to the new regulations.  Accordingly, the 
Board concludes that the veteran will not be prejudiced by the 
Board's review of his claim on appeal because due process 
requirements have been met.  VAOPGCPREC 11-97 at 3-4; Bernard, 4 
Vet. App. at 393-94; Karnas, 1 Vet. App. at 312-13.

The veteran's service-connected ischemic right foot, status post 
femoral-peroneal reverse saphenous vein bypass graft, is 
currently rated as 20 percent disabling.  A 20 percent rating is 
the minimum rating assignable for an aortic aneurysm under the 
version of Diagnostic Code 7110, existing prior to January 12, 
1998.

Under Diagnostic Code 7110, existing prior to January 12, 1998, 
an aneurysm, aortic, fusiform, sacular, dissection and/or with 
stenosis after an establishment of a diagnosis with markedly 
disabling symptoms and for one year after a surgical correction 
with any type of graft may be assigned a 100 percent evaluation.  
If exertion and exercise is precluded, a 60 percent evaluation 
may be assigned.  Thereafter, the residuals of the graft 
insertion will be rated according to findings and symptoms under 
the most appropriate analogy with a minimum rating of 20 percent. 
38 C.F.R. § 4.104, Diagnostic Code 7110 (1997).

Under revised criteria of Diagnostic Code 7110, effective January 
12, 1998, a 100 percent evaluation may be assigned for an aortic 
aneurysm if 5 centimeters or larger in diameter, or; if 
symptomatic, or; for an indefinite period from date of hospital 
admission for a surgical correction (including any type of graft 
insertion).  A 60 percent evaluation may be assigned if the 
condition precludes exertion.  The residuals of surgical 
correction are evaluated according to the organ systems affected. 
38 C.F.R. § 4.104, Diagnostic Code 7110 (1998)

Accordingly, the crux of this case depends on whether there are 
any residuals of the veteran's service-connected ischemic right 
foot, status post femoral-peroneal reverse saphenous vein bypass 
graft, that more nearly approximate the applicable criteria for 
an evaluation in excess of the assigned 20 percent initial 
disability rating.

Upon review of the record, the Board finds that the veteran's 
service-connected ischemic right foot, status post femoral-
peroneal reverse saphenous vein bypass graft, is appropriately 
evaluated at the currently assigned 20 percent disability level.  
In this regard, the Board concludes that the residuals of the 
graft insertion fail to warrant assignment of a disability rating 
in excess of 20 percent, and therefore, the veteran should remain 
at the minimum rating of 20 percent pursuant to Diagnostic Code 
7110, as it existed prior to January 12, 1998.  As noted in his 
most recent VA examination, performed in December 1998, the 
veteran's right hip, knee and ankle exhibited a normal range of 
motion, without crepitation or obvious pain.  The report stated 
that "[t]he veteran does not have any significant loss of range 
of motion of any of the joints of the lower extremity, nor is he 
particularly troubled by any weakness, fatigability, or 
incoordination with the exception of exercise claudication in the 
right calf area, which he says occurs after approximately one 
block."  The report noted that the veteran's feet were warm and 
that the soft tissues appeared healthy.  It also indicated that 
the veteran's surgical scar was well healed, non-tender and 
without fixation.  The report of the September 1998 VA 
examination noted that the veteran "states that he works at the 
Maybelline Factory and is on his feet all the time, and actually 
feels better when he is up on his feet, than he does when he is 
sitting."  Arterial examination reports, dated July 1996, August 
1997, and October 1997, noted that the veteran's ankle/brachial 
indices were within normal limits, bilaterally.  There is no 
indication that exertion and exercise are precluded.

Although the Board accepts the veteran's complaints of 
claudication upon prolonged use in the right calf area, the 
remaining objective manifestations of this condition indicate 
that his service-connected ischemic right foot, status post 
femoral-peroneal reverse saphenous vein bypass graft, does not 
meet the criteria for an increased evaluation.  See e.g. 
38 C.F.R. §§ 4.10, 4.40, 4.45 (1998); Spurgeon v. Brown, 10 Vet. 
App. 194 (1997); Deluca v. Brown, 8 Vet. App. 202 (1995). 

In reaching the above conclusion, consideration has been given to 
the potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the appellant raised them.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, 
there is no evidence of any significant impairment of the 
veteran's right hip, knee, ankle or foot to warrant an initial 
disability evaluation in excess of 20 percent.  Additionally, the 
Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is 
warranted.  It has not been shown that the veteran's service-
connected condition causes marked interference with employment, 
or has required frequent inpatient care as to render impractical 
the application of regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  Although the veteran argued that his Coumadin 
therapy limits his employability, the evidence of record does not 
support this contention.  The report of his September 1998 VA 
examination report noted that he was currently employed.  
Moreover, medical evidence of record indicates that he has been 
instructed merely "not to participate in any contact sport or 
other high risk activity where a head injury is possible."

Because the preponderance of the evidence is against the 
veteran's claim, there is no doubt to be resolved in his favor. 
38 U.S.C.A. § 5107(b) (West 1991).  Accordingly, entitlement to 
an increased initial disability evaluation for the veteran's 
service-connected ischemic right foot, status post femoral-
peroneal reverse saphenous vein bypass graft, has not been shown.


ORDER

An initial disability evaluation in excess of 20 percent for 
service-connected ischemic right foot, status post femoral-
peroneal reverse saphenous vein bypass graft, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

